Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    December 11, 2014

The Court of Appeals hereby passes the following order:

A15A0560. STEVE EAGLETON v. ATHENS MARINE, INC.
A15A0561. STEVE EAGLETON v. MICHIGAN MOTORZ.
A15A0562. STEVE EAGLETON v. MALIBU BOATS, LLC.

       Steve Eagleton filed suit against numerous defendants, including Athens
Marine, Inc., Michigan Motorz, Malibu Boats, LLC., and three other defendants. In
separate orders, the trial court dismissed defendants Athens Marine, Michigan
Motorz, and Malibu Boats, and Eagleton filed these three direct appeals.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” (Citations and punctuation omitted.) Johnson v. Hosp. Corp. of
America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989). Under such circumstances,
there must be “an express determination that there is no just reason for delay” under
OCGA § 9-11-54 (b), or there must be compliance with the interlocutory appeal
requirements of OCGA § 5-6-34 (b). Where neither of these code sections are
followed, the appeal is premature and must be dismissed.
       Here, it appears that Eagleton’s claims against other defendants remain
pending, and because the orders Eagleton seeks to appeal do not reference OCGA §
9-11-54 (b) or make an express determination that there is no just reason for delay,
the orders cannot be viewed as final. Hadid v. Beals, 233 Ga. App. 5, 6 (502 SE2d
798) (1998). Accordingly, Eagleton was required to follow the interlocutory review
procedures in OCGA § 5-6-34 (b). His failure to do so deprives us of jurisdiction over
these appeals, which are hereby DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     12/11/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.